WIGGINTON, Judge.
Before us is an appeal from the final judgment of the trial court decreeing specific performance of an agreement for the sale of 50 percent of a joint venture. After carefully reviewing the voluminous record, we hold that the final judgment is supported by competent and substantial evidence. We decline to reinterpret the intentions, innuendoes and implications of the parties and the agreement, and matters of pure semantic purport. The trial court commendably resolved those conflicts in its well-reasoned opinion; we will not now reweigh the evidence.
AFFIRMED.
SMITH and WENTWORTH, JJ., concur.